Citation Nr: 1044680	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.  He died on September [redacted], 2007.  The appellant is the 
Veteran's daughter.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The appellant's Application for Accrued benefits on VA Form 21-
601, was received on October 3, 2008, which is over one year 
after the Veteran's death on September [redacted], 2007.


CONCLUSION OF LAW

The claim was not timely filed and the criteria for entitlement 
to accrued benefits are not met  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding claims for accrued benefits, there are certain 
circumstances where VA will refrain from or discontinue providing 
assistance in obtaining evidence.  Such circumstances include, 
but are not limited to, the claimant's ineligibility for the 
benefit sought because of lack of legal eligibility.  38 C.F.R. § 
3.159(d)).  The RO took appropriate steps to determine if the 
appellant was eligible for accrued benefits and no other 
development is warranted because the law, and not the evidence, 
is dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(2).  Therefore, any deficiency in notice to the 
appellant as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non- prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

An application for accrued benefits must be filed within one year 
after the date of death.  Applicable law and VA regulations 
further stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must be 
filed in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.152(a).

The Veteran died on September [redacted], 2007.  The appellant submitted 
her claim (Application for Accrued benefits on VA Form 21-601) on 
October 3, 2008.  Because the appellant's claim for accrued 
benefits was filed over one year after the Veteran's death, the 
claim must be denied.  Sabonis v. West, 6 Vet. App. 426, 430 
(1994).  

Even assuming that the appellant had filed the claim in a timely 
manner, the Veteran had no pending claims for entitlement to any 
VA benefits at the time his death, nor was he entitled to 
additional benefits under an existing rating or decision.  
Therefore, the accrued benefits claim would also be denied due to 
the absence of legal merit, or the lack of entitlement under the 
law.  


ORDER

Entitlement to accrued benefits is denied, as a matter of law.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


